Dismissed and Memorandum Opinion filed May 20, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01084-CV
____________
 
THOMAS J. WILKER, Appellant
 
V.
 
CONOCOPHILLIPS COMPANY, Appellee
 

 
On Appeal from the
 11th District Court 
Harris County,
Texas
Trial Court Cause
No. 2007-31643
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 28, 2009.  On February 4, 2010, the
court referred this case to mediation.  On May 7, 2010, the parties filed a
joint motion to dismiss the appeal because all issues have been settled.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.